Title: Chapman Johnson to James Madison, 23 July 1831
From: Johnson, Chapman
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Richmond.
                                
                                23. July 1831.
                            
                        
                         
                        I returned from the university day before yesterday, the visitors having finished their business and
                            separated, wednesday evening—We had a bare quorum only till friday, when the arrival of Mr. Cabell, who had been detained
                            by indisposition gave us five members, Mr. Monroes successor, Genl. Brodnax, not being with us.
                        We regreted your absence very much, and the more, as it was caused by indisposition. I sincerely hope that
                            the cause is removed.
                        The principal things we did, at the board, were to make a change in the proctors department, authorise a
                            fourth hotel to be opened, and appoint Mr. Hervé of Richmond, Tutor in the school of Modern languages, in lieu of Colo.
                            Colonna, whose term had expired, and who is about to return to France.
                        The change in the proctors department seemed strongly called for by the inefficiency of the existing
                            organization—We have confined the duties of Mr. Brockenbrough, to those of patron, giving him the privilege of a
                            bookstore, within the university, where he is to keep a suply of text books for the students, and furnish them at reasonable
                            prices, not exceeding 15.% on costs, to be judged of by the faculty, and we have made his son librarian. This will place his
                            family, on the scene of emolument on nearly the same footing  that they were on before, and will relieve him
                            [ ] [which were] [ ] most neglected; We have abolished the office of assistant proctor, and authorised the appointment of Mr.
                            Wertenbaker to the fourth hotel; a situation which he said he preferred to his offices of librarian and assistant proctor;
                            though after the adjournment of the board, he expressed to me some doubt, whether he would accept the appointment in
                            consequence of some slight alterations we had made in the duty of hotelkeepers, as assistant police officers—We have
                            confined the office of proctor to its former duties in relation to the buildings and grounds, the making of contracts [ ], accounts,
                            police &c. with slight alterations—and we have appointed to that office, a young gentleman of character, who has
                            [bred] in the navy and still holds his commission, and who is very highly recommended, for his good manners and good
                            character, his firmness and severity, his industry and good management, Mr. John Carr, the son of Colo. Saml Carr, of
                            Albemarle. He is about to take a wife and will resign his commission in the navy, if he continues in the university—We have
                            good hope that he will give respect to the office, and execute it with advantage to the institution—
                        Our two professors who were disappointed in their views on the vacant chairs in Baltimore, will perhaps feel
                            it their interest now, when better situations are found more difficult to be obtained—to devote a more undivid
                            attention to the improvement of their present situations—We have continued Dr Patterson in the chair for another year,
                            hoping that experience which is a good teacher, will give more efficiency to his administration—
                        Though there has been a good deal of noise and irregular conduct among the students during the latter part of
                            the course, I believe upon the whole there has been [ ] and more [ ] n usual during the course.
                        Thinking that it would be agreeble to you, to learn what we had been doing in your absence, I have ventured
                            to give you the trouble of this letter; I ought to add, that feeling the embarrassment which you suggested, in your letter
                            to me, of the 25. April, arising out of the confidential notice given by the professors, of their intention to resign, we
                            have provided that the notice of an intended resignation hereafter given must be unconditional, and must operate to vacate
                            the professor’s chair, at the end of the Session, so as to enable the visitors to provide for supplying the vacancy. With
                            very great respect & esteem your obt. Svt.
                        
                        
                            
                                C Johnson
                            
                        
                    